Per Curiam.

The respondent in this disciplinary proceeding was admitted to practice in this Department on December 22, 1931. Since that time he has been actively engaged in the practice of law. He is charged with professional misconduct in that he was guilty of gross negligence in his representation of the executor of an estate.
It seems that, although the respondent has had the estate for about 25 years, he has failed to close the same despite repeated promises to the executor and a legatee to do so and despite the order of the Surrogate’s Court directing the filing of a final accounting and despite his promise thereafter made to the Grievance Committee of the Bar Association.
The reason given by him that the illness of his parents and the pressure of other business prevented him from winding up the estate does not constitute justification for this gross neglect and the Referee’s finding that the respondent is guilty of the charges must be confirmed.
In fixing the penalty to be imposed we have taken into consideration the fact that the respondent has no prior history of misconduct and that there has been no suggestion of misappropriation of funds.
Respondent should be suspended for a period of three months.
Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ., concur.
Respondent suspended for a period of three months.